                                UNITED STATES DISTRICT COURT


                                EASTERN DISTRICT OF CALIFORNIA




UNITED STATES OF AMERICA,                                     No. 1:19-cr-00053-DAD

                   Plaintiff,
                                                              DETENTION ORDER
        v.                                                    (Violation of Supervised Release)

JUSTINO MALDONADO-VELAZCO,

                   Defendant.



       The defendant having been arrested for alleged violation(s) of the terms and conditions of his
supervised release; and
       Having conducted a detention hearing pursuant to Federal Rule of Criminal Procedure 32.l(a)(6)
and 18 U.S.C. § 3143(a), the Court finds that:
    X    The defendant has not met defendant’s burden of establishing by clear and convincing evidence
that defendant is not likely to flee; and/or

    X    The defendant has not met defendant’s burden of establishing by clear and convincing evidence
that defendant is not likely to pose a danger to the safety of any other person or the community if
released under 18 U.S.C. § 3142(b) or (c).
        This finding is based on the reasons stated on the record.

    DATE: 3/22/2019                                            /s/ Jennifer L. Thurston
                                                              U.S. Magistrate Judge
